internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-115288-01 cc intl b3 district_director lmsb-heavy manufacturing group taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer product a product b business c issue whether non-interest bearing trade accounts_receivable resulting from united_states sales of goods and services are properly characterized as single category assets within temp sec_1_861-9t tam-115288-01 conclusion non-interest bearing trade accounts_receivable resulting from united_states sales of goods and services are properly characterized as single category assets within temp sec_1_861-9t facts taxpayer is a domestic_corporation that conducts its foreign business operations through a number of foreign subsidiaries taxpayer is a leading supplier of product a and a leading manufacturer of product b taxpayer is also engaged in business c during the tax years in question taxpayer made sales of goods and services that generally gave rise to u s source income under sec_861 of the internal_revenue_code consistent with generally accepted business practice in the industry taxpayer permitted its customers to defer making cash payment for such purchases for or days following the sales date at no additional_charge although customers were sometimes delinquent in making full payment within the designated time period taxpayer has not identified any instance in which it charged a customer interest on any trade account receivable for the tax years in issue taxpayer claimed foreign tax_credits under sec_901 in computing its foreign source taxable_income for purposes of determining its foreign_tax_credit_limitation under sec_904 taxpayer allocated and apportioned its interest_expense using the asset method as required by sec_864 of the code for purposes of applying this method taxpayer valued its assets using the tax_book_value_method of asset valuation described in temp sec_1_861-9t taxpayer characterized its trade accounts_receivable as single category assets under temp sec_1_861-9t generating exclusively u s source income law and analysis sec_901 of the internal_revenue_code allows a credit against u s income_tax_liability for the amount of certain income taxes paid to a foreign_country or possession_of_the_united_states sec_904 of the code imposes a limit on the amount of foreign_income_taxes that may be credited under sec_901 sec_904 limits the amount of foreign_income_taxes that may be credited in any one taxable_year to the amount of a taxpayer’s pre- credit u s income_tax on its foreign source taxable_income the sec_904 limitation the sec_904 limitation is calculated separately for different categories of foreign source taxable_income sec_904 sec_861 sec_862 and sec_863 of the code provide that taxable_income attributable to gross_income from domestic or foreign sources shall be determined by deducting the tam-115288-01 expenses losses and other deductions properly apportioned or allocated thereto and a ratable part of any expenses losses and other deductions that cannot definitely be allocated to some item or class_of_gross_income sec_1_861-8 through provide specific guidance regarding the allocation and apportionment of deductions in general_deductions are allocated to classes of gross_income and as required by the operative sections of the code apportioned between statutory and residual groupings of gross_income in the case of interest_expense sec_864 of the code provides that all allocations and apportionments of such deductions shall be made on the basis of assets under the asset method interest_expense is apportioned between statutory and residual groupings of gross_income or among statutory groupings in proportion to the average total values of the assets within each such grouping for the taxable_year temp sec_1_861-9t temp sec_1_861-9t provides that the method of allocation and apportionment for interest_expense is based on the approach that in general money is fungible all of a taxpayer’s activities and property require funds and a business has a great deal of flexibility in determining the source and use of funds thus interest deductions are considered related to all income-producing activities and assets of a taxpayer regardless of whether a particular interest-bearing obligation was entered into for a specific purpose temp sec_1_861-9t provides rules for characterizing assets for purposes of apportioning interest assets are characterized for purposes of this section according to the source and type of the income they generate have generated or may reasonably be expected to generate the physical location of the assets is not relevant to this determination subject_to the special rules of paragraph h concerning the application of the fair_market_value_method of apportionment the value of assets within each statutory_grouping and the residual_grouping at the beginning and end of each year shall be determined by dividing the taxpayer’s assets into three types- i single category assets assets that generate income that is exclusively within a single category grouping or the residual_grouping ii multiple category assets assets that generate income within more than one grouping of income statutory or residual and iii assets without directly identifiable yield assets that produce no directly identifiable yield or that contribute equally to the generation of all income of the taxpayer such as assets used in general and administrative functions tam-115288-01 sec_1_861-9t of the temporary treasury regulations also provides that single category assets are directly attributable to the relevant statutory or residual_grouping of income in order to attribute multiple category assets to the relevant grouping of income the income yield of each asset for the taxable_year must be analyzed to determine the proportion of gross_income generated by it within each relevant grouping the value of each asset is then prorated among the relevant groupings of income according to their respective proportions of gross_income the value of each asset without directly identifiable income yield must be identified however because prorating the value of such assets cannot alter the ratio of assets within the various groupings of income they are not taken into account in determining that ratio for purposes of determining its foreign_tax_credit_limitation for the years in issue taxpayer characterized its non-interest bearing trade accounts_receivable as single category assets that produce u s source income under sec_1_861-9t the irs examination team asserted that non-interest bearing trade accounts_receivable are more properly characterized as assets without directly identifiable yield under sec_1 9t g iii we conclude that non-interest bearing trade accounts_receivable are more appropriately characterized in a manner consistent with the characterization of the sales or services income that gave rise to them in this case single-category assets within the meaning of temp sec_1_861-9t while non-interest bearing trade accounts_receivable do not generate income directly they are closely associated with the production_of_income created by the sale_of_goods and services and so should be considered to generate such income within the meaning of temp sec_1 9t g i taxpayer’s non-interest bearing trade accounts_receivable generate income in the sense that they enable taxpayer to sell goods and services consistent with the industry standard that does not require customers to pay cash at the time of the sale put another way taxpayer’s trade accounts_receivable represent accrued income from sales of goods and services until a customer eliminates the account receivable with a cash payment to the extent the non-interest bearing trade accounts_receivable reflect sales of goods and services that generated u s -source income in this case the accounts_receivable should be characterized in the same manner this analysis is consistent with the characterization of accounts_receivable for other tax purposes eg in allocating a portion of the loss on the sale of certain accounts_receivable to the gross_income generated by the receivable temp sec_1_861-9t in calculating income effectively connected with the conduct of a u s trade_or_business sec_1_882-5 and sec_1_884-1 and in determining the percentage of assets that produce passive_income for purposes of the passive_foreign_investment_company pfic rules sec_1297 and notice_88_22 c b in contrast cash received in connection with income from sales of goods or services or the payment of a receivable is fungible in nature and therefore cannot be directly identified with income from the sales tam-115288-01 accordingly taxpayer’s non-interest bearing accounts_receivable are properly characterized within the first category of temp sec_1_861-9t that is as single category assets caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
